

115 HR 1051 IH: Halt Tax Increases on the Middle Class and Seniors Act
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1051IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Ms. McSally (for herself, Mr. Wittman, Mr. Olson, Mr. MacArthur, Mr. Tiberi, Ms. Jenkins of Kansas, Mr. Bishop of Michigan, Ms. Sinema, and Mr. Webster of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the increase in the income threshold used in
			 determining the deduction for medical care.
	
 1.Short titleThis Act may be cited as the Halt Tax Increases on the Middle Class and Seniors Act. 2.Repeal of increase in income threshold for determining medical care deduction (a)In generalSection 213(a) of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 7.5 percent.
			(b)Conforming amendments
 (1)Section 213 of such Code is amended by striking subsection (f). (2)Section 56(b)(1)(B) of such Code is amended by striking without regard to subsection (f) of such section and inserting by substituting 10 percent for 7.5 percent.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 